DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

The amendment filed on 12/21/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), and Lee et al (US 2009/0021509 A1).

Claim 1, Park (Fig. 1-9) discloses a display device (Fig. 2; Paragraph [0032]), comprising: 
first pixels (P and HL1; Fig. 2; Paragraph [0034]; Pj; Fig. 3 and 8) connected to a first write scan line (Scan2 (j); Fig. 3 and 8) and a first compensation scan line (Scan1 (j); Fig. 3 and 8); 
second pixels (P and HL2; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3 and 8) connected to a second write scan line (Scan2 (j+1); Fig. 3 and 8) and a second compensation scan line (Scan1 (j); Fig. 3 and 8); 
third pixels (P and HL3; Fig. 2; Paragraph [0034]; Pj; Fig. 3 and 8) connected to a third write scan line (Scan2 (j); Fig. 3 and 8) and a third compensation scan line (Scan1 (j); Fig. 3 and 8); 
fourth pixels (P and HL4; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3 and 8) connected to a fourth write scan line (Scan2 (j+1); Fig. 3 and 8) and a fourth compensation 10scan line (Scan1 (j); Fig. 3 and 8); 
fifth pixels (P and HL5; Fig. 2; Paragraph [0034]; Pj; Fig. 3 and 8) connected to a fifth write scan line (Scan2 (j); Fig. 3 and 8) and a fifth compensation scan line (Scan1 (j); Fig. 3 and 8); 

seventh pixels (P and HLn-1; Fig. 2; Paragraph [0034]; Pj; Fig. 3 and 8) connected to a seventh write scan line (Scan2 (j); Fig. 3 and 8) and a seventh 15compensation scan line (Scan1 (j); Fig. 3 and 8); and 
eighth pixels (P and HLn; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3 and 8)  connected to an eighth write scan line (Scan2 (j+1); Fig. 3 and 8) and an eighth compensation scan line (Scan1 (j); Fig. 3 and 8), 
the first compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj) and the second compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj+1) are connected to a first node (Fig. 8; wherein figure shows node connected at output of Scan1_STG(j)), 
the fifth compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj) and the sixth compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj+1) are connected to a second node (Fig. 8; wherein figure shows node connected at output of Scan1_STG(j)), 
the seventh compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj) and the eighth compensation scan line (Scan1 (j); Fig. 8; wherein figure shows scan1 connected to pixel Pj+1) are 398290L-162 (Po200108SM)connected to a third node (Fig. 8; wherein figure shows node connected at output of Scan1_STG(j)), and 
the first node, the second node, and the third node are different nodes (140; Fig. 2 and 8; wherein a plurality of shift register stages are arranged as shown in figure 8 
Park does not expressly disclose the number of the first pixels is less than the number of the fifth pixels,
the second compensation scan line, the third 20compensation scan line, and the fourth compensation scan line are connected to a first node, and 
the fifth compensation scan line is an immediately next compensation scan line of the fourth compensation scan line.
Ma (Fig. 2, 8, and 9) discloses the number of the first pixels (A3; Fig. 2 and 3; wherein figure shows an irregularly shaped area A3 which has less pixels because of the notch area, wherein further shows data lines 30 arranged in the notch area S1 and regular areas A1 and A2 not an irregularly shaped area A3) is less than the number of the fifth pixels (A1 and A2; Fig. 2 and 3),
the second compensation scan line (232; Fig. 8 and 9; wherein first one of the three scan lines), the third 20compensation scan line (232; Fig. 8 and 9; wherein a second one of the three scan lines), and the fourth compensation scan line (232; Fig. 8 and 9; wherein a third one of the three scan lines) are connected to a first node (Fig. 8 and 9; wherein figure shows the three scan lines in the irregularly shaped area A3 have a connection node in the non-display area BB), and 
the fifth compensation scan line (22/20; Fig. 8 and 9; wherein figure shows scan lines 22/20 in the adjacent regular area A2 having a connection in which two lines are connected to a single node in the non-display area BB) is an immediately next compensation scan line of the fourth compensation scan line (232; Fig. 8 and 9).

Park in view of Ma does not expressly disclose the first compensation scan line, the second compensation scan line, the third 20compensation scan line, and the fourth compensation scan line are connected to a first node. 
Yoo (Fig. 12-13 and 18) discloses the first compensation scan line (Scan(N-1); Fig. 18), the second compensation scan line (Scan(N); Fig. 18), the third 20compensation scan line (Scan(N+1); Fig. 18), and the fourth compensation scan line (Scan(N+2); Fig. 18) are connected to a first node (Fig. 18; wherein figure shows at least four scan lines are connected to a first node). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma’s display device by applying connected adjacent scan rows, as taught by Yoo, so to use a display device with connected adjacent scan rows for providing to a display device which improves image quality by minimizing delays until data is displayed, and a gate driving circuit thereof (Paragraph [0006]).
Park in view of Ma and Yoo does not expressly disclose the display device further comprising:

a second compensation stage connected to the first compensation stage through a first compensation carry line and having no compensation scan line connected thereto.
Lee (Fig. 2A and 2B) discloses the display device (Fig. 2; Paragraph [0059]; wherein discloses organic electro luminescence EL) further comprising:
a first compensation stage (ASG1-M; Fig. 2B; Paragraph [0046]; wherein discloses a driving circuit) having an output terminal connected to the first node (G1-M; wherein figure shows output of ASG1-M connected to a main gate line); and 
a second compensation stage (ASG1-R; Fig. 2B; wherein figure shows a reset circuit configured to receive a carry signal from previous stage) connected to the first compensation stage (ASG1-M; Fig. 2B) through a first compensation carry line (Paragraph [0046]) and having no compensation scan line connected thereto (Fig. 2B; wherein figure shows no output to gate line).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma and Yoo’s display device by applying a second compensation stage, as taught by Lee, so to use a display device with a second compensation stage for providing having improved display quality such as improved side visibility and/or color impression by driving the subpixel areas of divided pixels in an overlapping-in-time manner and causing different final potentials to develop on the subpixel areas of divided pixels according to a time-divisional manner (Paragraph [0010]).

Claim 18, Park (Fig. 1-9) discloses a display device (Fig. 1), comprising: 
first pixels (Pj; Fig. 3) connected to a first write scan line (Scan2(j); Fig. 3) and a first compensation scan line (Scan1(j); Fig. 3); and 
second pixels (Pj+1; Fig. 3) connected to a second write scan line (Scan2(j+1); Fig. 3) and a second 20compensation scan line (Scan1(j); Fig. 3). 
Park does not expressly disclose wherein the first pixels are located in a first pixel area having a first width; and
wherein the second pixels are located in a second pixel area having a second width greater than the first width, and 
the second compensation scan line is an immediately next compensation scan line of the first compensation scan line.
Li (Fig. 2, 3, and 5) discloses wherein the first pixels (A3; Fig. 2 and 3; wherein figure shows an irregularly shaped area A3 which has less pixels because of the notch area, wherein further shows data lines 30 arranged in the notch area S1 and regular areas A1 and A2 not an irregularly shaped area A3) are located in a first pixel area having a first width (A3; Fig. 5; wherein figure shows the area A3 is has a smaller width than areas A1 and A2); and
wherein the second pixels (A1 and A2; Fig. 2 and 3) are located in a second pixel area (A1 and A2; Fig. 5; wherein figure shows scan lines in the areas A1 and A2 being longer than in the area of A3) having a second width greater than the first width (A3; Fig. 5), and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park’s display device by applying an irregularly shaped display, as taught by Ma, so to use a display device with an irregularly shaped display for providing a display panel and a display apparatus, to increase the screen ratio of the electronic devices, reduce the difference in the load of the signal lines in the display panel and ensure the display effect (Paragraph [0062]).
Park in view of Ma does not expressly disclose wherein the second compensation scan line is connected to the second pixels arranged in v horizontal lines, wherein v is an integer greater than 0, and 
the first compensation scan line is connected to the first pixels arranged in u 468290L-162 (Po2001O8SM) horizontal lines, wherein u is greater than v.  
Yoo (Fig. 1-18) discloses wherein the second compensation scan line (Scan(N); Fig. 13) is connected to the second pixels (Fig. 4 and 17) arranged in v horizontal lines, wherein v is an integer greater than 0 (Fig.  4 and 17; wherein discloses driving of the neighboring area to be a double scanning), and 
the first compensation scan line (Scan(N); Fig. 13) is connected to the first pixels arranged (Fig. 4 and 18) in u 468290L-162 (Po2001O8SM)horizontal lines (Fig.  4 and 18; wherein discloses driving of the peripheral area to be a quad scanning), wherein u is greater than v (Fig. 18).  

Park in view of Ma and Yoo does not expressly disclose wherein the display device further comprising:
a first compensation stage having an output terminal connected to the first node; and
a second compensation stage connected to the first compensation stage through a first compensation carry line and having no compensation scan line connected thereto.
Lee (Fig. 2A and 2B) discloses wherein the display device (Fig. 2; Paragraph [0059]; wherein discloses organic electro luminescence EL) further comprising:
a first compensation stage (ASG1-M; Fig. 2B; Paragraph [0046]; wherein discloses a driving circuit) having an output terminal connected to the first node (G1-M; wherein figure shows output of ASG1-M connected to a main gate line); and 
a second compensation stage (ASG1-R; Fig. 2B; wherein figure shows a reset circuit configured to receive a carry signal from previous stage) connected to the first compensation stage (ASG1-M; Fig. 2B) through a first compensation carry line (Paragraph [0046]) and having no compensation scan line connected thereto (Fig. 2B; wherein figure shows no output to gate line).


Claim 2, Lee (Fig. 2A and 2B) discloses further comprising: 
a third compensation stage (ASG3-S; Fig. 2A) connected to the second compensation stage (ASG2-S; Fig. 2A) through a second compensation carry line (Fig. 2A; Paragraph [0043]; wherein receiving a carry signal from previous stage) and having an output terminal connected to the second node (G3-S; Fig. 2A); and 
a fourth compensation stage (ASG4; Fig. 2A) connected to the third compensation stage (ASG3-S; Fig. 2A) through a third compensation carry line (Fig. 2A; Paragraph [0043]; wherein receiving a carry signal from previous stage) and 10having an output terminal connected to the third node (G4-S; Fig. 4A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma and Yoo’s display device by applying a second compensation stage, as taught by Lee, so to use a display device with a second compensation stage for providing having improved display quality such as improved side visibility and/or color impression by driving the subpixel 

Claim 3, Park (Fig. 1-9) discloses wherein the first write scan line (Scan2 (j); Fig. 3 and 8; HL1; Fig. 2), the second write scan line (Scan2 (j+1); Fig. 3 and 8; HL2; Fig. 2), the third write scan line (Scan2 (j); Fig. 3 and 8; HL3; Fig. 2), the fourth write scan line (Scan2 (j+1); Fig. 3 and 8; HL4; Fig. 2), the fifth write scan line (Scan2 (j); Fig. 3 and 8; HL5; Fig. 2), the sixth write scan line (Scan2 (j+1); Fig. 3 and 8; HL6; Fig. 2), the seventh write scan line (Scan2 (j); Fig. 3 and 8; HL7; Fig. 2), and the eighth write scan 15lines (Scan2 (j); Fig. 3 and 8; HL7; Fig. 2) are separated from each other (Paragraph [0042-0043]; Fig. 3 and 4).  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), and Lee et al (US 2009/0021509 A1) as applied to claim 3 above, and further in view of Kwon et al (US 2015/0002560 A1).

Claim 4, Park in view of Ma, Yoo, and Lee does not expressly disclose further comprising: 
a first write stage having an output terminal connected to the first write scan line; 
a second write stage connected to the first write stage (STI1; Fig. 7) and having an output 20terminal connected to the second write scan line (GI[2]; Fig. 7 and 1); 

a fourth write stage connected to the third write stage and having an output terminal connected to the fourth write scan line; 408290L-162 (Po2001O8SM) 
a fifth write stage connected to the fourth write stage and having an output terminal connected to the fifth write scan line; 
a sixth write stage connected to the fifth write stage and having an output terminal connected to the sixth write scan line; 
a seventh write stage connected to the sixth write stage and having an output terminal connected to the seventh write scan line; and 
an eighth write stage connected to the seventh write stage and having an output terminal connected to the eighth write scan line.  
Kwon (Fig. 1-8) discloses further comprising: 
a first write stage (STI1; Fig. 7) having an output terminal connected to the first write scan line (GI[1]; Fig. 7 and 1); 
a second write stage (STI2; Fig. 7) connected to the first write stage (STI1; Fig. 7) and having an output 20terminal connected to the second write scan line (GI[2]; Fig. 7 and 1); 
a third write stage (STI3; Fig. 7) connected to the second write stage (STI2; Fig. 7) and having an output terminal connected to the third write scan line (GI[3]; Fig. 7 and 1); 

a fifth write stage (STI5; Fig. 7) connected to the fourth write stage (STI4; Fig. 7) and having an output terminal connected to the fifth write scan line (GI[5]; Fig. 7 and 1); 
a sixth write stage (STI6; Fig. 7) connected to the fifth write stage (STI5; Fig. 7) and having an output terminal connected to the sixth write scan line (GI[6]; Fig. 7 and 1); 
a seventh write stage (STI7; Fig. 7) connected to the sixth write stage (STI6; Fig. 7) and having an output terminal connected to the seventh write scan line (GI[7]; Fig. 7 and 1); and 
an eighth write stage (STI8; Fig. 7) connected to the seventh write stage (STI7; Fig. 7) and having an output terminal connected to the eighth write scan line (GI[8]; Fig. 7 and 1).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, and Lee’s display device by applying sequentially connected stages, as taught by Kwon, so to use a display device with sequentially connected stages for providing present invention separates an initializing section and a data writing section from each of a plurality of subpixels to remove luminance deviation, thereby making it possible to drive the display unit in both directions (Paragraph [0085]).

10Claim 5, Park (Fig. 1-9) discloses further comprising: 

a second initialization stage (Scan1_STG(j); Fig. 8) having an output terminal connected to the third pixels (P and HL3; Fig. 2; Paragraph [0034]; Pj; Fig. 8) and the fourth pixels (P and HL4; Fig. 2; Paragraph [0034]; Pj+1; Fig. 8); 
15a third initialization stage (Scan1_STG(j); Fig. 8) having an output terminal connected to the fifth pixels (P and HL5; Fig. 2; Paragraph [0034]; Pj; Fig. 8) and the sixth pixels (P and HL6; Fig. 2; Paragraph [0034]; Pj+1; Fig. 8); and 
a fourth initialization stage (Scan1_STG(j); Fig. 8) having an output terminal connected to the seventh pixels (P and HL7; Fig. 2; Paragraph [0034]; Pj; Fig. 8) and the eighth pixels (P and HL8; Fig. 2; Paragraph [0034]; Pj+1; Fig. 8).  

20Claim 6, Kwon (Fig. 1-8) discloses wherein the second initialization stage (STI2; Fig. 7) is connected to the first initialization stage (STI1; Fig. 7), 
the third initialization stage (STI3; Fig. 7) is connected to the second initialization stage (STI2; Fig. 7), and 
the fourth initialization stage (STI4; Fig. 7) is connected to the third initialization stage (STI3; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma and Yoo’s display device by applying sequentially connected stages, as taught by Kwon, so to use 

Claim 7, Park (Fig. 1-9) discloses further comprising: 
a first emission stage (EM_STG(j+1); Fig. 3) having an output terminal connected to the first pixels (P and HL1; Fig. 2; Paragraph [0034]; Pj; Fig. 3) and the second pixels (P and HL2; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3); 
a second emission stage (EM_STG(j+1); Fig. 3) having an output terminal connected to the third pixels (P and HL3; Fig. 2; Paragraph [0034]; Pj; Fig. 3) Sand the fourth pixels (P and HL4; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3); 
a third emission stage (EM_STG(j+1); Fig. 3) having an output terminal connected to the fifth pixels (P and HL5; Fig. 2; Paragraph [0034]; Pj; Fig. 3) and the sixth pixels (P and HL6; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3); and 
a fourth emission stage (EM_STG(j+1); Fig. 3) having an output terminal connected to the seventh pixels (P and HL7; Fig. 2; Paragraph [0034]; Pj; Fig. 3) and the eighth pixels (P and HL8; Fig. 2; Paragraph [0034]; Pj+1; Fig. 3).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), Lee et al (US 2009/0021509 A1), and Kwon et al (US 2015/0002560 A1) as applied to claim 7 above, and further in view of Kim et al (US 2017/0337876 A1).

Claim 8, Park in view of Ma, Yoo, Lee, and Kwon discloses the display device according to claim 7.
Park in view of Ma, Yoo, Lee, and Kwon does not expressly disclose wherein the second emission stage is connected to the first emission stage, 
the third emission stage is connected to the second emission stage, and 
the fourth emission stage is connected to the third emission stage.  
Kim (Fig. 14-18) discloses wherein the second emission stage (EST22; Fig. 15) is connected to the first emission stage (EST21; Fig. 15), 
the third emission stage (EST23; Fig. 15) is connected to the second emission stage (EST22; Fig. 15), and 
the fourth emission stage (EST24; Fig. 15) is connected to the third emission stage (EST22; Fig. 15).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, Lee, and Kwon’s display device by applying sequential emissions stages, as taught by Kim, so to use a display device with sequential emissions stages for reducing a brightness different between the first pixel PXL1 and the second pixels PXL2 (Paragraph [0238]).

Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), Lee et al (US 2009/0021509 A1), Kwon et al (US  as applied to claim 8 above, and further in view of Jeong et al (US 2013/0201172 A1).

Claim 9, Kwon (Fig. 1-8) discloses further comprising: 
a first stage (STW1; Fig. 7) having an output terminal (GW[1]; Fig. 7 and 1) connected to the first pixels (PXO; Fig. 1) and the second pixels (PXE; Fig. 1); 
a second stage (STW2; Fig. 7) having an output terminal (GW[2]; Fig. 7 and 1) connected to the third pixels (PXO; Fig. 1) 20and the fourth pixels (PXE; Fig. 1); 
a third stage (STW3; Fig. 7) having an output terminal (GW[3]; Fig. 7 and 1) connected to the fifth pixels (PXO; Fig. 1) and the sixth pixels (PXE; Fig. 1); and 
a fourth stage (STW4; Fig. 7) having an output terminal (GW[4]; Fig. 7 and 1) connected to the seventh pixels (PXO; Fig. 1) and the eighth pixels (PXE; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, and Lee’s display device by applying sequentially connected stages, as taught by Kwon, so to use a display device with sequentially connected stages for providing present invention separates an initializing section and a data writing section from each of a plurality of subpixels to remove luminance deviation, thereby making it possible to drive the display unit in both directions (Paragraph [0085]).
Park in view of Ma, Yoo, Lee, Kwon, and Kim does not expressly disclose wherein the first stage through fourth stages is a bypass stage connected to a bypass transistor within the pixel.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, Lee, Kwon, and Kim’s display device by applying a bypass transistor, as taught by Jeong, so to use a display device with a bypass transistor for providing bypassing of a part of the black current prevents undesired high current from being supplied to the organic light emitting diode (OLED) so it prevents deterioration of the material characteristics of the organic light emitting diode (Paragraph [0039]).

Claim 10, Kwon (Fig. 1-8) discloses wherein the second bypass stage (STW2; Fig. 7) is connected to the first bypass stage (STW1; Fig. 7), 
the third bypass stage (STW3; Fig. 7) is connected to the second bypass stage (STW2; Fig. 7), and 
the fourth bypass stage (STW4; Fig. 7) is connected to the third bypass stage (STW3; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, Lee’s display device by applying sequentially connected stages, as taught by Kwon, so to use a display device with sequentially connected stages for providing present invention separates an 

Claim 11, Park (Fig. 1-9) discloses wherein a first pixel (Pj; Fig. 3 and 4), which is one of the first pixels (Pj; Fig. 3 and 4) comprises: 
a first transistor (DT; Fig. 4) including a first electrode (C; Fig. 4), a second electrode (B; Fig. 4), and a gate 10electrode (A; Fig. 4); 
a second transistor (T3; Fig. 4) having a first electrode connected to a data line (Data; Fig. 4), a second electrode (C; Fig. 4) connected to the first electrode of the first transistor (DT; Fig. 4), and a gate electrode connected to the first write scan line (Scan2(j); Fig. 4); and 
a third transistor (T1; Fig. 4) having a first electrode (B; Fig. 4) connected to the second electrode of 15the first transistor (DT; Fig. 4), a second electrode (A; Fig. 4) connected to the gate electrode of the first transistor (DT; Fig. 4), and a gate electrode connected to the first compensation scan line (Scan1(j); Fig. 4).  

Claim 12, Kim (Fig. 1-19) discloses wherein the first pixel (PXL1; Fig. 19; Paragraph [0327]) further comprises: 
20a fourth transistor (T4; Fig. 19) having a first electrode connected to a first initialization line (Vint; Fig. 19), a second electrode (N10; Fig. 19) connected to the gate electrode of the first transistor (T1; Fig. 19), and a gate electrode connected to a first 
a fifth transistor (T5; Fig. 19) having a first electrode connected to a first power line (ELVDD; Fig. 19), a second 438290L-162 (Po2001O8SM)electrode connected to the first electrode of the first transistor (T1; Fig. 19), and a gate electrode connected to a first emission scan line (E1i; Fig. 19), wherein the first emission scan line (E1i; Fig. 19) connects the first emission stage (320; Fig. 15) to the first pixels (PXL1; Fig. 19); 
a sixth transistor (T6; Fig. 19) having a first electrode connected to the second electrode of 5the first transistor (T1; Fig. 19), a second electrode (T6; Fig. 19), and a gate electrode connected to the first emission scan line (E1i; Fig. 19); 
a capacitor (Cst; Fig. 19) having a first electrode connected to the first power line (ELVDD; Fig. 19), and a second electrode (N10; Fig. 19) connected to the gate electrode of the first transistor (T1; Fig. 19); and 
a light emitting diode (OLED; Fig. 19) having an anode connected to the second electrode of the 10sixth transistor (T6; Fig. 19) and a cathode connected to a second power line (ELVSS; Fig. 19).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, and Kwon’s display device by applying sequential emissions stages, as taught by Kim, so to use a display device with sequential emissions stages for reducing a brightness different between the first pixel PXL1 and the second pixels PXL2 (Paragraph [0238]).

Claim 14, Park (Fig. 1-9) discloses wherein the first initialization stage (Scan1_STG(j); Fig. 3 and 8) applies an initialization scan signal (Scan1(j); Fig. 5) of a turn-on level to a first initialization scan line (T2 of Pj; Fig. 4) and a second initialization scan line (T2 of Pj+1; Fig. 4) during a first period (Pi; Fig. 5), wherein the first 448290L-162 (Po2001O6SM) initialization scan line (T2 of Pj; Fig. 4)  connects the first initialization stage (Scan1_STG(j); Fig. 3 and 8) to the first pixels (Pj; Fig. 3 and 8) and the second initialization scan line (T2 of Pj+1; Fig. 4) connects the first initialization stage (Scan1_STG(j); Fig. 3 and 8) to the second pixels (Pj+1; Fig. 3 and 8).
 Yoo (Fig. 12-13 and 18) discloses the first compensation stage (T3; Fig. 13; Fig. 18) applies a compensation scan signal (Out(N); Fig. 18) of the turn-on Slevel to the first compensation scan line (Scan(N); Fig. 18), the second compensation scan line (Scan(N+1); Fig. 18), the third compensation scan line (Scan(N+2); Fig. 18), and the fourth compensation scan line (Scan(N+3); Fig. 18) during a second period (Out(N through N+3); Fig. 18) after the first period (Out(N-1); Fig. 18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma’s display device by applying connected adjacent scan rows, as taught by Yoo, so to use a display device with connected adjacent scan rows for providing to a display device which improves image quality by minimizing delays until data is displayed, and a gate driving circuit thereof (Paragraph [0006]).

Claim 15, Yoo (Fig. 12-13 and 16-18) discloses wherein the third compensation 10stage (Fig. 17) applies a compensation scan signal of the turn-on level to the fifth 
the first write stage (Out(N-1); Fig. 16), the second write stage (Out(N); Fig. 16), the third write stage (Out(N+1); Fig. 16), and the fourth write stage (Out(N+2); Fig. 16) sequentially output write scan signals (Fig. 16) of the turn-on level during a period other than the third period (Fig. 17) within the second period (Fig. 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma’s display device by applying connected adjacent scan rows, as taught by Yoo, so to use a display device with connected adjacent scan rows for providing to a display device which improves image quality by minimizing delays until data is displayed, and a gate driving circuit thereof (Paragraph [0006]).

Claim 16, Yoo (Fig. 12-13 and 16-18) discloses wherein the fourth compensation stage (Fig. 17) applies a compensation scan signal of the turn-on level to the seventh compensation scan line (Out(N+4); Fig. 17)  and the eighth compensation scan line (Out(N+5); Fig. 17) during a fourth period (Fig. 17; wherein figure shows applying signal after N+2 and N+3 signals) 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma’s display device by applying connected adjacent scan rows, as taught by Yoo, so to use a display device with connected adjacent scan rows for providing to a display device which 
Park (Fig. 1-9) discloses the fifth write stage (Scan2_STG(j); Fig. 3 and 8) and the sixth write stage (Scan2_STG(j+1); Fig. 3 and 8) sequentially output write scan 20signals of the turn-on level (Fig. 5) during a period other than the fourth period within the third period (Fig. 5; wherein figure shows sequential scanning with respect to two adjacent pixels before another sequential scanning of the next two adjacent pixels), and 
the seventh write stage (Scan2(j+2); Fig. 5) and the eighth write stage (Scan2(j+3); Fig. 5) sequentially output write scan signals (Fig. 5) of the turn-on level during the fourth period (Fig. 5; wherein figure shows sequential scanning after the prior two adjacent pixels).  

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), Lee et al (US 2009/0021509 A1), Kwon et al (US 2015/0002560 A1), Kim et al (US 2017/0337876 A1), and Jeong et al (US 2013/0201172 A1) as applied to claims 12 and 16 above, and further in view of Kim et al (US 2019/0096335 A1).

Claim 13, Kim (Fig. 1-19) discloses wherein the first pixel (PXL1; Fig. 19) further comprises: 
a seventh transistor (T7; Fig. 19) having a first electrode connected to the anode of the light 15emitting diode (OLED; Fig. 19), a second electrode connected to a second 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, and Kwon’s display device by applying sequential emissions stages, as taught by Kim, so to use a display device with sequential emissions stages for reducing a brightness different between the first pixel PXL1 and the second pixels PXL2 (Paragraph [0238]).
Park in view of Ma, Yoo, Lee, Kwon, Kim et al (US 2017/0337876 A1), and Jeong does not expressly disclose an eighth transistor having a first electrode connected to a third power line, a second electrode connected to the first electrode of the first transistor, and a gate 20electrode connected to the first bypass scan line.  
Kim et al (US 2019/0096335 A1) (Fig. 2) discloses an eighth transistor (T9; Fig. 2) having a first electrode connected to a third power line (ELVDD2; Fig. 2), a second electrode (N5; Fig. 2) connected to the first electrode (N3; Fig. 2) of the first transistor (T1; Fig. 2), and a gate 20electrode connected to the first bypass scan line Sei; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, Lee, Kwon, Kim et al (US 2017/0337876 A1), and Jeong’s display device by applying a pixel circuit, as taught by Kim et al (US 2019/0096335 A1), so to use a display device with a pixel circuit for providing an organic light emitting display device that can measure hysteresis characteristics in real time (Paragraph [0005]).

Claim 17, Park (Fig. 1-9) discloses wherein the first emission stage (EM_STG(j+1); Fig. 3) applies an emission scan signal of a turn-off level (EM(j+1); Fig. 5) to a first emission scan line (EML(j+1); Fig. 3) and a second emission scan line during (EML(j+1); Fig. 3) a fifth period (Fig. 5), wherein the first emission scan line (EML(j+1); Fig. 3) connects the first emission stage (EM_STG(j+1); Fig. 3) to the first pixels (Pj; Fig. 3) and the second emission scan line (EML(j+1); Fig. 3) Sconnects the first emission stage (EM_STG(j+1); Fig. 3) to the second pixels (Pj+1; Fig. 3), 
the fifth period (Fig. 5) includes the first period (Pi; Fig. 5) and the second period (Ps; Fig. 5).
Park in view of Ma, Yoo, Lee, Kwon, Kim et al (US 2017/0337876 A1), and Jeong does not expressly disclose the first bypass stage applies a bypass scan signal of the turn-on level to a first bypass scan line and a second bypass scan line during a sixth period, wherein the first bypass scan line connects the first bypass stage to the first pixels and the second 10bypass scan line connects the first bypass stage to the second pixels, 
the sixth period overlaps the fifth period and does not overlap the first period and the second period, and 
a period in which the second period and the third period overlap is shorter than a period in which the third period and the fourth period overlap.  
Kim et al (US 2019/0096335 A1) (Fig. 1-24) discloses the first bypass stage (170; Fig. 1) applies a bypass scan signal of the turn-on level (Fig. 6B) to a first bypass scan line (SE1; Fig. 1) and a second bypass scan line (SE2; Fig. 1) during a sixth period (P3b; Fig. 14), wherein the first bypass scan line (SE1; Fig. 1) connects the first bypass 
the sixth period (P3b; Fig. 14) overlaps the fifth period (P3; Fig. 13) and does not overlap the first period (P1; Fig. 11) and the second period (P2; Fig. 12), and 
a period in which the second period (T2; Fig. 2) and the third period overlap (T2; Fig. 2) is shorter than a period in which the third period (P2; Fig. 7) and the fourth period overlap (P2; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, Lee, Kwon, Kim et al (US 2017/0337876 A1), and Jeong’s display device by applying a pixel circuit, as taught by Kim et al (US 2019/0096335 A1), so to use a display device with a pixel circuit for providing an organic light emitting display device that can measure hysteresis characteristics in real time (Paragraph [0005]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0092200 A1) in view of Ma et al (US 2020/0168141 A1) Yoo (US 2019/0005884 A1), and Lee et al (US 2009/0021509 A1) as applied to claim 18 above, and further in view of Kim et al (US 2017/0337876 A1).

Claim 19, Park in view of Ma, Yoo, and Lee discloses the display device according to claim 18.
Park in view of Ma, Yoo, and Lee does not expressly disclose further comprising: 

Kim (Fig. 1A-1E and 19) discloses further comprising: 
third pixels (PXL3; Fig. 1A-1E) connected to the first write scan line (S1i and T2; Fig. 19) and the first compensation scan Sline (S1i and T3; Fig. 19), wherein the third pixels (PXL3; Fig. 1A-1E) are located in a third pixel area (AA3; Fig. 1A-1E) having a third width (W3; Fig. 1A-1E) less than the second width (W1; Fig. 1A-1E).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park in view of Ma, Yoo, and Lee’s display device by applying sequential emissions stages, as taught by Kim, so to use a display device with sequential emissions stages for reducing a brightness different between the first pixel PXL1 and the second pixels PXL2 (Paragraph [0238]).

Response to Arguments
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Park et al (US 2017/0092200 A1), Ma et al (US 2020/0168141 A1), Yoo (US 2019/0005884 A1), Lee et al (US 2009/0021509 A1), Kwon et al (US 2015/0002560 A1), Kim et al (US 2017/0337876 A1), Jeong et al (US 2013/0201172 A1), and Kim et al (US 2019/0096335 A1) have been used for new ground rejection.
Claims 1 and 18 are rejected in view of newly discovered reference(s) to Lee et al (US 2009/0021509 A1).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691
02/22/2022